     Case 20-00258-5-SWH                  Doc 9 Filed 01/27/20 Entered 01/27/20 14:27:40        Page 1 of 1
VAN−021 Order to Appear for Examination − Rev. 01/05/2016

                             UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
IN RE:
Captain Dave, Inc.                                          CASE NO.: 20−00258−5−SWH
PO Box 72298
Durham, NC 27722                                            DATE FILED: January 21, 2020

TaxID: 25−1819890                                           CHAPTER: 7




                                                     AMENDED
                                          ORDER TO APPEAR FOR EXAMINATION

THE COURT HEREBY DESIGNATES AND ORDERS, pursuant to Rule 9001(5), Federal Rules of
Bankruptcy Procedure, David B. Reeder , to appear and submit to examination, on behalf of the debtor,
at the 11 U.S.C. § 341(a) meeting of creditors scheduled for:

DATE:          Thursday, February 20, 2020
TIME:          09:30 AM
PLACE:         U.S. Bankruptcy Court
               300 Fayetteville Street, Suite 130, Raleigh, NC 27601


The designee is further ordered to file schedules and statements and to do any other act required by the
Code, the Federal Rules of Bankruptcy Procedure and the local rules of this court which is required by the
debtor.

DATED: January 27, 2020

                                                               Stephani W. Humrickhouse
                                                               United States Bankruptcy Judge
